DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed May 6, 2022 has been entered. 
Claims 7 and 10-11 have been canceled. 
Claims 1-6, 8-9 and 12-16 are pending in this application. 

Allowable Subject Matter
Claims 1-6, 8-9 and 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1, Lee (U.S. Patent Application Publication No. 2019/0068222 A1) discloses: A controller (controller 200) that controls a memory device (nonvolatile memory device 100), comprising:
a processor (processor 220) suitable for controlling the memory device (nonvolatile memory device 100) to perform a first soft read operation by using first soft read voltages (Paragraph [0044]: “The first soft-decision decoder 235 may be configured to perform first soft-decision decoding for correcting an error included in pieces of third read data read from the nonvolatile memory device 100 through a plurality of read operations based on a plurality of read voltages (hereinafter, referring to as “first soft-decision read voltages”) having fine voltage differences from a first final read voltage, according to a soft-decision algorithm. For example, a convolution code, an LDPC code, and the like may be used for the soft-decision decoding. The hard-decision decoding and the soft-decision decoding are known technology in the related art and thus detailed description thereof will be omitted. The first final read voltage used in the first soft-decision decoder 235 may refer to the final read voltage used in the first hard-decision decoder 231. For example, the first soft-decision decoder 235 may read the third read data using the plurality of first soft-decision read voltages having the fine voltage differences from the history read voltage latest stored in the history read table HRT, and detect and correct the error included in the third read data.”
Paragraph [0059]: “The processor 220 may control the operation of the nonvolatile memory device 100 and the operation of the ECC unit 230 to sequentially perform the first hard-decision decoding and the first soft-decision decoding on the target memory region.”
The Examiner finds the processor 220 controlling the operation of the nonvolatile memory device 100 and the operation of the ECC unit 230 to sequentially perform the first hard-decision decoding and the first soft-decision decoding on the target memory region as disclosed in Lee teaches the claimed “processor suitable for controlling the memory device to perform a first soft read operation”.
The Examiner further finds the first soft-decision decoder 235 configured to perform first soft-decision decoding for correcting an error in the read data read from the nonvolatile memory device 100 through a plurality of read operations based on a plurality of read voltages (hereinafter, referring to as “first soft-decision read voltages”) having fine voltage differences from a first final read voltage, according to a soft-decision algorithm as disclosed in Lee teaches the claimed “perform a first soft read operation by using first soft read voltages”.); and
an error correction code (ECC) codec (error correction code (ECC) unit 230) suitable for performing a first soft decision decoding operation (first soft-decision decoder 235) based on first soft read data (i.e., the read data) obtained through the first soft read operation (Paragraph [0044]: “The first soft-decision decoder 235 may be configured to perform first soft-decision decoding for correcting an error included in pieces of third read data read from the nonvolatile memory device 100 through a plurality of read operations based on a plurality of read voltages (hereinafter, referring to as “first soft-decision read voltages”) having fine voltage differences from a first final read voltage, according to a soft-decision algorithm. For example, a convolution code, an LDPC code, and the like may be used for the soft-decision decoding. The hard-decision decoding and the soft-decision decoding are known technology in the related art and thus detailed description thereof will be omitted. The first final read voltage used in the first soft-decision decoder 235 may refer to the final read voltage used in the first hard-decision decoder 231. For example, the first soft-decision decoder 235 may read the third read data using the plurality of first soft-decision read voltages having the fine voltage differences from the history read voltage latest stored in the history read table HRT, and detect and correct the error included in the third read data.”
The Examiner finds the first soft-decision decoder 235 reading the third read data using the plurality of first soft-decision read voltages having the fine voltage differences from the history read voltage latest stored in the history read table HRT, and detecting and correcting the error included in the third read data as disclosed in Lee teaches the claimed “error correction code (ECC) codec suitable for performing a first soft decision decoding operation based on first soft read data obtained through the first soft read operation”.),
wherein the processor (processor 220) controls the memory device (nonvolatile memory device 100) to perform a second soft read operation with an additional read voltage (i.e., the optimal read voltage used in the second soft-decision decoder 237), of second soft read voltages, that is different than any of the first soft read voltages and which is determined based on the first soft read data, according to whether the first soft decision decoding operation failed, and
wherein the ECC codec performs a second soft decision decoding operation (second soft-decision decoder 237) based on the first soft read data and second soft read data (i.e., the read data) obtained through the second soft read operation (Paragraph [0045]: “The second soft-decision decoder 237 may be configured to perform second soft-decision decoding for correcting an error included in pieces of fourth read data read from the nonvolatile memory device 100 through a plurality of read operations based on a plurality of read voltages (hereinafter, referring to as “second soft-decision read voltages”) having fine voltage differences from a second final read voltage, according to the soft-decision algorithm.”
Paragraph [0046]: “The second final read voltage used in the second soft-decision decoder 237 may refer to the final read voltage used in the second hard-decision decoder 233. For example, the second soft-decision decoder 237 may read the fourth read data using the plurality of second soft-decision read voltages having the fine voltage differences from the latest used read voltage of the read retry voltage and the optimal read voltage which are used in the second hard-decision decoder 233, and detect and correct the error included in the fourth read data.”
Paragraph [0060]: “The processor 220 may determine whether or not the first soft-decision decoding is successful and terminate the corresponding read operation when the first soft-decision decoding is successful. When the first soft-decision decoding fails, the processor 220 may control the operation of the nonvolatile memory device 100 and the operation of the ECC unit 230 to sequentially perform the second hard-decision decoding and the second soft-decision decoding on the target memory region. The performing of the second soft-decision decoding may be determined according to whether or not the second hard-decision decoding is successful.”
The Examiner finds the performing second soft-decision decoding for correcting an error included in the read data, read from the nonvolatile memory device 100 through a plurality of read operations based on a plurality of read voltages (hereinafter, referring to as “second soft-decision read voltages”) having fine voltage differences from a second final read voltage, according to the soft-decision algorithm as disclosed in Lee, teaches the claimed “perform a second soft read operation . . . of second soft read voltages”. Specifically, the Examiner finds the plurality of second soft-decision read voltages having the fine voltage differences from the latest used read voltage of the read retry voltage and the optimal read voltage used in the second soft-decision decoder 237 as disclosed in Lee teaches the claimed “perform a second soft read operation with an additional read voltage, of second soft read voltages, that is different than any of the first soft read voltages and which is determined based on the first soft read data”.
The Examiner further finds the processor 220 controlling the operation of the nonvolatile memory device 100 and the operation of the ECC unit 230 to sequentially perform the second hard-decision decoding and the second soft-decision decoding on the target memory region, when the first soft-decision decoding fails, as disclosed in Lee teaches the claimed “wherein the processor controls the memory device to perform a second soft read operation . . . according to whether the first soft decision decoding operation failed, and wherein the ECC codec performs a second soft decision decoding operation based on the first soft read data and second soft read data obtained through the second soft read operation.”).
However, the Examiner finds Lee does not teach or suggest the claimed “controller that controls a memory device, comprising: a processor suitable for controlling the memory device to perform a first soft read operation by using first soft read voltages; and an error correction code (ECC) codec suitable for performing a first soft decision decoding operation based on first soft read data obtained through the first soft read operation, wherein the processor controls the memory device to perform a second soft read operation with an additional read voltage, of second soft read voltages, that is different than any of the first soft read voltages and which is determined based on the first soft read data, according to whether the first soft decision decoding operation failed, and wherein the ECC codec performs a second soft decision decoding operation based on the first soft read data and second soft read data obtained through the second soft read operation, wherein the processor performs a first operation of controlling the memory device to perform the first soft read operation by using any one of the first soft read voltages, wherein the ECC codec performs a second operation of performing the first soft decision decoding operation based on the first soft read data obtained through performance of the first soft read operation, and wherein the processor and the ECC codec repeatedly perform the first and second operations until the first soft decision decoding operation is successfully performed or reaches a set number of iterations.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  

Regarding independent claim 9, Lee (U.S. Patent Application Publication No. 2019/0068222 A1) discloses: An operating method of a controller (controller 200) that controls a memory device (nonvolatile memory device 100), comprising:
controlling the memory device (nonvolatile memory device 100) to perform a first soft read operation by using first soft read voltages (Paragraph [0044]: “The first soft-decision decoder 235 may be configured to perform first soft-decision decoding for correcting an error included in pieces of third read data read from the nonvolatile memory device 100 through a plurality of read operations based on a plurality of read voltages (hereinafter, referring to as “first soft-decision read voltages”) having fine voltage differences from a first final read voltage, according to a soft-decision algorithm. For example, a convolution code, an LDPC code, and the like may be used for the soft-decision decoding. The hard-decision decoding and the soft-decision decoding are known technology in the related art and thus detailed description thereof will be omitted. The first final read voltage used in the first soft-decision decoder 235 may refer to the final read voltage used in the first hard-decision decoder 231. For example, the first soft-decision decoder 235 may read the third read data using the plurality of first soft-decision read voltages having the fine voltage differences from the history read voltage latest stored in the history read table HRT, and detect and correct the error included in the third read data.”
Paragraph [0059]: “The processor 220 may control the operation of the nonvolatile memory device 100 and the operation of the ECC unit 230 to sequentially perform the first hard-decision decoding and the first soft-decision decoding on the target memory region.”
The Examiner finds the processor 220 controlling the operation of the nonvolatile memory device 100 and the operation of the ECC unit 230 to sequentially perform the first hard-decision decoding and the first soft-decision decoding on the target memory region as disclosed in Lee teaches the claimed “controlling the memory device to perform a first soft read operation”.
The Examiner further finds the first soft-decision decoder 235 configured to perform first soft-decision decoding for correcting an error in the read data read from the nonvolatile memory device 100 through a plurality of read operations based on a plurality of read voltages (hereinafter, referring to as “first soft-decision read voltages”) having fine voltage differences from a first final read voltage, according to a soft-decision algorithm as disclosed in Lee teaches the claimed “perform a first soft read operation by using first soft read voltages”.); and
performing a first soft decision decoding operation (first soft-decision decoder 235) based on first soft read data (i.e., the read data) obtained through the first soft read operation (Paragraph [0044]: “The first soft-decision decoder 235 may be configured to perform first soft-decision decoding for correcting an error included in pieces of third read data read from the nonvolatile memory device 100 through a plurality of read operations based on a plurality of read voltages (hereinafter, referring to as “first soft-decision read voltages”) having fine voltage differences from a first final read voltage, according to a soft-decision algorithm. For example, a convolution code, an LDPC code, and the like may be used for the soft-decision decoding. The hard-decision decoding and the soft-decision decoding are known technology in the related art and thus detailed description thereof will be omitted. The first final read voltage used in the first soft-decision decoder 235 may refer to the final read voltage used in the first hard-decision decoder 231. For example, the first soft-decision decoder 235 may read the third read data using the plurality of first soft-decision read voltages having the fine voltage differences from the history read voltage latest stored in the history read table HRT, and detect and correct the error included in the third read data.”
The Examiner finds the first soft-decision decoder 235 reading the third read data using the plurality of first soft-decision read voltages having the fine voltage differences from the history read voltage latest stored in the history read table HRT, and detecting and correcting the error included in the third read data as disclosed in Lee teaches the claimed “performing a first soft decision decoding operation based on first soft read data obtained through the first soft read operation”.),
controlling the memory device (nonvolatile memory device 100) to perform a second soft read operation with an additional read voltage (i.e., the optimal read voltage used in the second soft-decision decoder 237), of second soft read voltages, that is different than any of the first soft read voltages and which is determined based on the first soft read data, according to whether the first soft decision decoding operation failed, and
performing a second soft decision decoding operation (second soft-decision decoder 237) based on the first soft read data and second soft read data (i.e., the read data) obtained through the second soft read operation (Paragraph [0045]: “The second soft-decision decoder 237 may be configured to perform second soft-decision decoding for correcting an error included in pieces of fourth read data read from the nonvolatile memory device 100 through a plurality of read operations based on a plurality of read voltages (hereinafter, referring to as “second soft-decision read voltages”) having fine voltage differences from a second final read voltage, according to the soft-decision algorithm.”
Paragraph [0046]: “The second final read voltage used in the second soft-decision decoder 237 may refer to the final read voltage used in the second hard-decision decoder 233. For example, the second soft-decision decoder 237 may read the fourth read data using the plurality of second soft-decision read voltages having the fine voltage differences from the latest used read voltage of the read retry voltage and the optimal read voltage which are used in the second hard-decision decoder 233, and detect and correct the error included in the fourth read data.”
Paragraph [0060]: “The processor 220 may determine whether or not the first soft-decision decoding is successful and terminate the corresponding read operation when the first soft-decision decoding is successful. When the first soft-decision decoding fails, the processor 220 may control the operation of the nonvolatile memory device 100 and the operation of the ECC unit 230 to sequentially perform the second hard-decision decoding and the second soft-decision decoding on the target memory region. The performing of the second soft-decision decoding may be determined according to whether or not the second hard-decision decoding is successful.”
The Examiner finds the performing second soft-decision decoding for correcting an error included in the read data, read from the nonvolatile memory device 100 through a plurality of read operations based on a plurality of read voltages (hereinafter, referring to as “second soft-decision read voltages”) having fine voltage differences from a second final read voltage, according to the soft-decision algorithm as disclosed in Lee, teaches the claimed “perform a second soft read operation . . . of second soft read voltages”. Specifically, the Examiner finds the plurality of second soft-decision read voltages having the fine voltage differences from the latest used read voltage of the read retry voltage and the optimal read voltage used in the second soft-decision decoder 237 as disclosed in Lee teaches the claimed “perform a second soft read operation with an additional read voltage, of second soft read voltages, that is different than any of the first soft read voltages and which is determined based on the first soft read data”.
The Examiner further finds the processor 220 controlling the operation of the nonvolatile memory device 100 and the operation of the ECC unit 230 to sequentially perform the second hard-decision decoding and the second soft-decision decoding on the target memory region, when the first soft-decision decoding fails, as disclosed in Lee teaches the claimed “controlling the memory device to perform a second soft read operation . . . according to whether the first soft decision decoding operation failed, and performing a second soft decision decoding operation based on the first soft read data and second soft read data obtained through the second soft read operation.”).
However, the Examiner finds Lee does not teach or suggest the claimed “operating method of a controller that controls a memory device, the operating method comprising: controlling the memory device to perform a first soft read operation by using first soft read voltages; performing a first soft decision decoding operation based on first soft read data obtained through the first soft read operation; controlling the memory device to perform a second soft read operation with an additional read voltage, of second soft read voltages, that is different than any of the first soft read voltages and which is determined based on the first soft read data, according to whether the first soft decision decoding operation failed; performing a second soft decision decoding operation based on the first soft read data and second soft read data obtained through the second soft read operation; determining the first soft read voltages as having respective offsets from a first reference read voltage; and determining, as the first reference read voltage, a voltage between average threshold voltages of two adjacent logic states within a threshold voltage distribution of memory cells in the memory device based on a Gaussian modeling technique applied to the distribution.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 9 as allowable over the prior art.  

Regarding claim 16, Lee (U.S. Patent Application Publication No. 2019/0068222 A1) discloses: An error correcting method of a controller (controller 200) the method comprising:
performing a first soft decision decoding operation (first soft-decision decoder 235) on first data read (i.e., the read data) using different first read voltages (Paragraph [0044]: “The first soft-decision decoder 235 may be configured to perform first soft-decision decoding for correcting an error included in pieces of third read data read from the nonvolatile memory device 100 through a plurality of read operations based on a plurality of read voltages (hereinafter, referring to as “first soft-decision read voltages”) having fine voltage differences from a first final read voltage, according to a soft-decision algorithm. For example, a convolution code, an LDPC code, and the like may be used for the soft-decision decoding. The hard-decision decoding and the soft-decision decoding are known technology in the related art and thus detailed description thereof will be omitted. The first final read voltage used in the first soft-decision decoder 235 may refer to the final read voltage used in the first hard-decision decoder 231. For example, the first soft-decision decoder 235 may read the third read data using the plurality of first soft-decision read voltages having the fine voltage differences from the history read voltage latest stored in the history read table HRT, and detect and correct the error included in the third read data.”
Paragraph [0059]: “The processor 220 may control the operation of the nonvolatile memory device 100 and the operation of the ECC unit 230 to sequentially perform the first hard-decision decoding and the first soft-decision decoding on the target memory region.”
The Examiner finds the first soft-decision decoder 235 configured to perform first soft-decision decoding for correcting an error in the read data read from the nonvolatile memory device 100 through a plurality of read operations based on a plurality of read voltages (hereinafter, referring to as “first soft-decision read voltages”) having fine voltage differences from a first final read voltage, according to a soft-decision algorithm as disclosed in Lee teaches the claimed “performing a first soft decision decoding operation on first data read using different first read voltages”.); and
performing, when the first decision decoding operation fails, a second soft decision decoding operation (second soft-decision decoder 237) on second data (i.e., the read data) according to second read voltages determined on a basis of the first data, the second read voltages
(Paragraph [0045]: “The second soft-decision decoder 237 may be configured to perform second soft-decision decoding for correcting an error included in pieces of fourth read data read from the nonvolatile memory device 100 through a plurality of read operations based on a plurality of read voltages (hereinafter, referring to as “second soft-decision read voltages”) having fine voltage differences from a second final read voltage, according to the soft-decision algorithm.”
Paragraph [0046]: “The second final read voltage used in the second soft-decision decoder 237 may refer to the final read voltage used in the second hard-decision decoder 233. For example, the second soft-decision decoder 237 may read the fourth read data using the plurality of second soft-decision read voltages having the fine voltage differences from the latest used read voltage of the read retry voltage and the optimal read voltage which are used in the second hard-decision decoder 233, and detect and correct the error included in the fourth read data.”
Paragraph [0060]: “The processor 220 may determine whether or not the first soft-decision decoding is successful and terminate the corresponding read operation when the first soft-decision decoding is successful. When the first soft-decision decoding fails, the processor 220 may control the operation of the nonvolatile memory device 100 and the operation of the ECC unit 230 to sequentially perform the second hard-decision decoding and the second soft-decision decoding on the target memory region. The performing of the second soft-decision decoding may be determined according to whether or not the second hard-decision decoding is successful.”
The Examiner finds the performing second soft-decision decoding for correcting an error included in the read data, read from the nonvolatile memory device 100 through a plurality of read operations based on a plurality of read voltages (hereinafter, referring to as “second soft-decision read voltages”) having fine voltage differences from a second final read voltage, according to the soft-decision algorithm as disclosed in Lee, teaches the claimed “perform a second soft read operation . . . of second soft read voltages”. Specifically, the Examiner finds the plurality of second soft-decision read voltages having the fine voltage differences from the latest used read voltage of the read retry voltage and the optimal read voltage used in the second soft-decision decoder 237 as disclosed in Lee teaches the claimed “perform a second soft read operation with an additional read voltage, of second soft read voltages, that is different than any of the first soft read voltages and which is determined based on the first soft read data”.
The Examiner further finds the processor 220 controlling the operation of the nonvolatile memory device 100 and the operation of the ECC unit 230 to sequentially perform the second hard-decision decoding and the second soft-decision decoding on the target memory region, when the first soft-decision decoding fails, as disclosed in Lee teaches the claimed “performing, when the first decision decoding operation fails, a second soft decision decoding operation on second data according to second read voltages determined on a basis of the first data, the second read voltages.” Specifically, the Examiner finds the plurality of second soft-decision read voltages having the fine voltage differences from the latest used read voltage of the read retry voltage and the optimal read voltage used in the second soft-decision decoder 237 as disclosed in Lee teaches the claimed “performing . . . a second soft decision decoding operation on second data according to second read voltages determined on a basis of the first data, the second read voltages”.).
Park et al. (U.S. Patent No. 8,582,360 B2) discloses: performing a first soft decision decoding operation on first data read using different first read voltages (Claim 8: “first soft decision read step including reading the first memory cell by applying a first set of read voltages to the first memory cell”.); and
performing, when the first decision decoding operation fails, a second soft decision decoding operation on second data according to second read voltages determined on a basis of the first data, the second read voltages (Claim 8: “a second soft decision read step including reading the first memory cell by applying a second set of read voltages and none of the voltages in the first set to the first memory cell and performing a third error correction operation when it is determined that the first soft decision read step results in an error and cannot be corrected with the second error correction operation”.), 
wherein the second read voltages includes one or more of [a fourth through seventh] read voltages (Claim 8: “wherein the second set of read voltages includes a fourth through a seventh read voltages, the fourth read voltage is lower than the second read voltage”.).
However, the Examiner finds Lee and Park do not teach or suggest the claimed “error correcting method of a controller, the method comprising: performing a first soft decision decoding operation on first data read using different first read voltages; and performing, when the first decision decoding operation fails, a second soft decision decoding operation on second data according to second read voltages determined on a basis of the first data, the second read voltages, wherein the second read voltages includes one or more of the first read voltages and one or more third read voltages different from the first read voltages, and wherein the second data includes one or more pieces of the first data read by first read voltages during the first soft decision decoding operation and third data read by the one or more third read voltages during the second soft decision decoding operation.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 16 as allowable over the prior art.  
	Claims 2-6, 8 and 12-15 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112